DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07, 2021 has been entered.

Claim Objection
	Claim 15 is objected to due to the following informalities: 
	Claim 15 is depended upon canceled claim 14. Appropriate correction is required. 

Response to Amendment/Arguments
	Applicant’s amendment/arguments with respect to pending claims 1-7, 9-13 and 15-20 filed on June 07, 2021 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banks (Patent No. US 8,471,895 B2) in view of Karei (Pub. No. US 2017/0328045 A1). 
Regarding claim 1, Banks discloses a method of reducing glint from a returned  electromagnetic radiation pulse for 3D imaging, the method comprising: illuminating a scene with an  electromagnetic radiation pulse (Figs. 1, 5, col. 10, lines 9-28: The light source is configured to generate light pulse…different portions of the laser pulse will travel different distances to irradiate the objects 191, 192) (col. 10, lines 36-37:Sensor subsystem 120 includes large-aperture receiving lens 121 that collects reflected pulse portions 127, 128, 129); passing the returned portion through a polarizer (col. 22, lines 36-46:  referring to FIG. 5, system 500 further includes sensor subsystem 520, which receives portions of the light pulse, generated by illumination subsystem 510, that are reflected and/or scattered by objects in the scene…In the embodiment illustrated in FIG. 5, sensor subsystem includes receiving (Rx) lens 521, band-pass filter (BPF) 522, polarizer (Pol.) 523, modulator 524),  the polarizer (Fig. 5, item 523)  having an angular acceptance angle that is greater than five degrees (col. 25, lines 22-30: a polarization modulator having a large aperture, a low operating voltage, and a large acceptance angle, e.g., greater than 5 degrees, for example, between 5 and 40 degrees); modulating the returned portion as a function of time to establish a modulated returned portion (col. 32, lines 10-12: modulator 524 may be configured to modulate the polarization of light pulse portions transmitted therethrough as a function of time. Banks further discloses modulator configured to reduce reflection, col. 26, lines 1-2, 25-46); converting into one or more electrical signals the modulated returned portion (col. 34, lines 60-64, col. 35, lines 19-21: FPAs 528, 529 which convert received photons into electrons); and determining 3D information regarding the scene based on the electrical signals (col. 34, lines 37-42: first and second discrete FPAs 528, 529 and image constructor 543 constitute a means for generating a first image corresponding to received light pulse portions and a second image corresponding to modulated received light pulse portions, which may be used to obtain a three-dimensional image based thereon).
Banks does not explicitly disclose illuminating a scene with an electromagnetic radiation pulse having a predetermined first polarization; the polarizer having a second polarization that differs from the predetermined first polarization of the electromagnetic radiation pulse.
(Figs. 2A-2B, ¶0079-a light projection element 32 projecting light pulses) having a predetermined first polarization (¶0059- the polarization conversion element 34 transmits the S-wave component included in the non-polarized infrared light projected from the light-projecting element 32, and converts the P-wave component included in the non-polarized infrared light projected from the light-projecting element 32 into S-wave infrared light); the polarizer having a second polarization that differs from the predetermined first polarization of the  electromagnetic radiation pulse (¶0059- the polarization conversion element 34 transmits the S-wave component…¶0061-the polarizing plate 42 blocks the S-wave component included in the reflected signal and transmits the P-wave component included in the reflected signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Banks to include illuminating a scene with an  electromagnetic radiation pulse  having a predetermined first polarization; the polarizer having a second polarization that differs from the predetermined first polarization of the  electromagnetic radiation pulse as taught by Karei, for suppressing the reception of specularly reflected light by the light receiving element (Karei ¶0067).

Regarding claim 2, Banks in view of Karei discloses the method of claim 1. Karei further discloses wherein the polarizer is orthogonally crossed with the predetermined first polarization (¶0005: a perpendicular-direction polarizing plate is provided on the transmitting side, and perpendicular-direction linearly polarized light is transmitted as the optical signal; and a horizontal-direction polarizing plate is provided on the receiving side, and the reflected signal of horizontal-direction linearly polarized light is received). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 6, Banks in view of Karei discloses the method of claim 1. Additionally, Banks discloses wherein the polarizer is selected from the group consisting of a linear polarizer, a circular polarizer, and elliptical polarizer (col. 24, lines 10-16: The light transmitted through band-pass filter 522 is then transmitted through polarizer 523, which eliminates light of polarization other than a desired polarization, e.g., so that the light transmitted therethrough is substantially all H-polarized, or substantially all V-polarized (or right handed circularly polarized, or left handed circularly polarized)). 

Regarding claim 7, Banks in view of Karei discloses the method of claim 1. Additionally, Banks discloses wherein the electromagnetic radiation pulse is a pulse having a duration of 100 nS or less (col. 10, lines 9-16: The light source is configured to generate light pulse 119, which preferably has duration of 2 nanoseconds or less, for example, between 1 nanosecond and 50 picoseconds).

(Figs. 1, 5, col. 10, lines 9-28: The light source is configured to generate light pulse…different portions of the laser pulse will travel different distances to irradiate the objects 191, 192) 
 the polarizer configured to receive a returned portion of the electromagnetic radiation pulse returned from the scene (col. 22, lines 36-46:  referring to FIG. 5, system 500 further includes sensor subsystem 520, which receives portions of the light pulse, generated by illumination subsystem 510, that are reflected and/or scattered by objects in the scene….in the embodiment illustrated in FIG. 5, sensor subsystem includes receiving (Rx) lens 521, band-pass filter (BPF) 522, polarizer (Pol.) 523, modulator 524), the polarizer (Fig. 5, item 523) having an angular acceptance angle that is greater than five degrees (col. 25, lines 22-30: a polarization modulator having a large aperture, a low operating voltage, and a large acceptance angle, e.g., greater than 5 degrees, for example, between 5 and 40 degrees); 
a modulator configured to modulate the returned portion as a function of time to establish a modulated returned portion (col. 32, lines 10-12: modulator 524 may be configured to modulate the polarization of light pulse portions transmitted therethrough as a function of time); 
(Fig. 5, items 525-529), wherein at least one of the optical elements has a predetermined first optical transmission state different from a second predetermined optical transmission state of another of the optical elements (col. 24, lines 50-62: imaging lens 526 images the modulated light onto first and second FPAs 528, 529.. col. 31, lines 22-27: polarizing beamsplitter 527 may direct light of H-polarization onto FPA 528, and may transmit light of V-polarization onto FPA 529); and 
a sensor having an array of pixels corresponding to the array of optical elements, located to receive output from the array of optical elements (col. 31, lines 22-35: illustrated in FIG. 5, first and second FPAs 528, 529 are positioned in the focal plane of imaging lens 526, and respectively receive light of orthogonal polarizations).

Banks does not explicitly disclose a polarizer having a second polarization that differs from the predetermined first polarization of the electromagnetic radiation pulse.

However, Karei discloses a polarizer having a second polarization that differs from the predetermined first polarization of the electromagnetic radiation pulse (¶0059- the polarization conversion element 34 transmits the S-wave component…¶0061-the polarizing plate 42 blocks the S-wave component included in the reflected signal and transmits the P-wave component included in the reflected signal).

Regarding claim 10, Claim 10 is a system claim and includes limitations similar to claim 2. Thus, claim 10 is rejected due to similar reason set forth above with respect to claim 2.

Regarding claim 11, Banks in view of Karei discloses the system of claim 9. Karei further discloses wherein the illuminator includes a light source for emitting polarized light (¶0056:  The transmitter 30 includes a light-projecting element 32 and a polarization conversion element 34). The motivation statement set forth above with respect to claim 9 applies here. 

Regarding claim 12, Banks in view of Karei discloses the system of claim 9.  Karei further discloses the illuminator includes a polarizer configured so that it is crossed with the second polarization (¶0005: a perpendicular-direction polarizing plate is provided on the transmitting side, and perpendicular-direction linearly polarized light is transmitted as the optical signal; and a horizontal-direction polarizing plate is provided on the receiving side, and the reflected signal of horizontal-direction linearly polarized light is received). The motivation statement set forth above with respect to claim 9 applies here. 
Regarding claim 13, Claim 13 is a system claim and includes limitations similar to claim 7. Thus, claim 13 is rejected due to similar reason set forth above with respect to claim 7.

Regarding claim 15, Banks in view of Karei discloses wherein the array of optical elements (Fig. 5, items 521-527) is integrally formed on the array of pixels (FPAs 528-529).


Regarding claim 16, Banks discloses a 3D imaging system, comprising: an illuminator (Figs.1 and 5, items 110/511) configured to illuminate a scene with an electromagnetic radiation pulse (abstract: an illumination subsystem configured to emit a light pulse with a divergence sufficient to irradiate a scene having a wide field of view); a sensor subsystem (Fig. 5: sensor subsystem 520) including: a polarizer having a second polarization (items 523 and 527), the polarizer configured to receive a portion of the electromagnetic radiation pulse returned from the scene (col. 22, lines 36-54; col. 24, lines 1-21: system 500 further includes sensor subsystem 520, which receives portions of the light pulse, generated by illumination subsystem 510, that are reflected and/or scattered by objects in the scene…. The light transmitted through band-pass filter 522 is then transmitted through polarizer 523, which eliminates light of polarization other than a desired polarization), the polarizer having an angular acceptance angle that is greater than five degrees (col. 25, lines 22-30: in the three-dimensional imaging system illustrated in FIG. 5, the light captured by receiving (Rx) lens 521 may have angles varying between 5 and 40 degrees and an aperture of 2-4 inches, for example, which a previously known Pockels cell may not be configured to properly modulate. Thus, it may be desirable to provide a polarization modulator having a large aperture, a low operating voltage, and a large acceptance angle, e.g., greater than 5 degrees, for example, between 5 and 40 degrees); a modulator configured to modulate the returned portion of the electromagnetic radiation  pulse as a function of time (abstract, col. 32, lines 10-12: modulator 524 may be configured to modulate the polarization of light pulse portions transmitted therethrough as a function of time); and a sensor (items 528/529) configured to receive the returned portion of the electromagnetic radiation  pulse that has passed through the polarizer and modulator (col. 24, lines 1-21; col. 24, lines 50-53: The light transmitted through band-pass filter 522 is then transmitted through polarizer 523…Following transmission through and modulation by modulator 524 and optional compensator 525, imaging lens 526 images the modulated light onto first and second FPAs 528, 529); and a processor (item 540), operatively coupled to the modulator and sensor , configured to compute 3D information regarding the scene based on one or more signals from the sensor (abstract, col. 32, lines 19-25: Controller 541 is configured to obtain images from optional FPA 532 and first and second FPAs 528, 529 and to provide the images to storage 542 for storage….Image constructor 543 is configured to obtain the stored images from storage 542 and to construct three-dimensional images based thereon).

Banks does not explicitly disclose illuminate a scene with an electromagnetic radiation pulse having a predetermined first polarization; a polarizer having a second polarization that differs from the predetermined first polarization of the electromagnetic radiation pulse.
(¶0059- the polarization conversion element 34 transmits the S-wave component included in the non-polarized infrared light projected from the light-projecting element 32, and converts the P-wave component included in the non-polarized infrared light projected from the light-projecting element 32 into S-wave infrared light); a polarizer having a second polarization  that differs from the predetermined first polarization of the electromagnetic radiation  pulse (¶0061-the polarizing plate 42 blocks the S-wave component included in the reflected signal and transmits the P-wave component included in the reflected signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Banks to include illuminate a scene with an electromagnetic radiation pulse having a predetermined first polarization; a polarizer having a second polarization  that differs from the predetermined first polarization of the electromagnetic radiation  pulse as taught by  Karei, for suppressing the reception of specularly reflected light by the light receiving element (Karei ¶0067).
Regarding claim 17, Banks does not explicitly disclose wherein the polarizer is orthogonally crossed with the predetermined first polarization.
However, Karei discloses wherein the polarizer is orthogonally crossed with the predetermined first polarization (¶0005 : a perpendicular-direction polarizing plate is provided on the transmitting side, and perpendicular-direction linearly polarized light is transmitted as the optical signal; and a horizontal-direction polarizing plate is provided on the receiving side, and the reflected signal of horizontal-direction linearly polarized light is received). The motivation statement set forth above with respect to claim 16 applies here. 

Regarding claim 18. Banks in view of Karei discloses the system of claim 16. Banks further discloses wherein the illuminator is configured to emit one or more electromagnetic radiation pulses each having a duration of 100 nS or less (col. 10, lines 9-16: The light source is configured to generate light pulse 119, which preferably has duration of 2 nanoseconds or less, for example, between 1 nanosecond and 50 picoseconds).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banks (Patent No. US 8,471,895 B2) in view of Karei (Pub. No. US 2017/0328045 A1) as applied to claim 1, and further in view of Feldman (Pub. No. US 2005/0219536 A1). 
Regarding claims 3-5, Banks in view of Karei is silent regarding wherein the polarizer is a plastic sheet polarizer, wherein the polarizer is a thin film polarizer, wherein the polarizer is a crystal polarizer.  
However, Feldman discloses wherein the polarizer is a plastic sheet polarizer (¶0056-linear polarizing film (e.g., aligned long-chain polymers, typically dichroic plastic sheet laminated between plastic sheet or glass windows), wherein the polarizer is a thin film polarizer (¶005-metallic thin film), wherein the polarizer is a crystal polarizer (¶0056- crystal polarizers).  
.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banks (Patent No. US 8,471,895 B2) in view of Karei (Pub. No. US 2017/0328045 A1) as applied to claim 16, and further in view of Hansen et al. (Patent No. US 6,234,634 B1). 
Regarding claim 19, Banks in view of Karei does not explicitly tech wherein the polarizer has an extinction ratio of about 104:1.  
However, Hansen discloses wherein the polarizer has an extinction ratio of about 104:1 (col. 15, lines 15-18: beam splitter extinction in the range of 10,000-20,000).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Banks in view of Karei to include wherein the polarizer has an extinction ratio of about 104:1 as taught by Hansen, for producing a high contrast image (Hansen: col. 3, lines 45-47).
Regarding claim 20, Banks in view of Karei and Hansen discloses system of claim 16. Hansen further discloses wherein the polarizer is a thin film polarizing beamsplitter prism (col. 4, lines 18-21: thin film polarizing beam splitter).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Banks in view of Karei to include wherein the polarizer is a thin film polarizing beamsplitter prism, for using an improved durable polarizing beam splitter. Hansen col. 4, lines 4-12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488